Little, J.
Whether, under facts differing from those below stated it would, or would not, be proper to grant a motion to consolidate and try together an action upon an open account and an equitable petition, this court will not reverse a judgment overruling such a motion, nor set aside a verdict rendered in favor of the plaintiff in such an action, when the defendant’s answer thereto set up no issuable defense, but merely, in general terms, denied indebtedness to the plaintiff, and when the bill of exceptions, in effect, concedes that the verdict was right, and complains of it solely on the ground of alleged error in refusing to grant the motion to consolidate.

Judgment affirmed.


AH concurring, except Cobb, J., absent.

Complaint. Before Judge Kimsey. White superior court. April term, 1897.
J. W. H. Underwood and II. H. Dean, for plaintiff in error.
H. II. Perry, G. 8. Kytle and J. L. Oakes, contra.